In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, dated April 18, 2000, denying the petitioner’s application for accidental disability retirement benefits, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hall, J.), dated May 22, 2001, which denied the petition.
Ordered that the judgment is affirmed, with costs.
The determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, awarding the petitioner only ordinary disability retirement benefits pursuant to a tie vote, was based on credible evidence showing that the petitioner’s disability was caused by a long-term degenerative condition. The petitioner failed to show, as a matter of law, that the disability was the result of a service-related injury (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139 [1997]; Matter of Ryan v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 247 AD2d 480 [1998]).
Accordingly, the Supreme Court properly denied the petition. Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.